          Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                                     )
                                                              )
v.                                                            )
                                                              ) CRIM NO. 21-CR-198-TSC
TROY ANTHONY SMOCKS,                                          ) Judge: Chutkan
                                                              )
                 Defendant.                                   )


                        AMENDED1 MOTION TO DISMISS
                   FOR VIOLATION OF THE SPEEDY TRIAL ACT

        COMES NOW Troy Anthony Smocks, by and through counsel, and moves

to dismiss the present matter due to violation of the Speedy Trial Act. As reasons

therefor, defendant states as follows:

          1.     On January 14, 2021, the government filed a complaint in this matter,

along with a motion to seal the case. That motion was granted on the same day by

a magistrate judge, and, consequently, the sealed complaint was filed with this

honorable court, the United States District Court of the District of Columbia.

        2.       On January 15, 2021, the next day, defendant Troy Anthony Smocks

was arrested in the Eastern District of Texas. The motion to unseal the case was




1 This amended motion is being filed to correct some editing errors. A less edited, earlier version was filed
inadvertently and is being replaced with this corrected version. There have been no changes in arguments presented
in the original motion. The government does not object to this action, and undersigned counsel apologizes for the
inconvenience.
                                                        1
          Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 2 of 12




Filed, and an order granting the unsealing of the case was issued by this honorable

court on the same day as well.

        3.       On March 9, 2021, Mr. Smocks was indicted in this matter. In the

two-count indictment, Mr. Smocks is charged in both counts of Threats in

Interstate Communication, in violation of 18 U.S.C. § 875(c). Each count carries a

maximum penalty of five years and/or a fine. Mr. Smocks, to date, has not been

arraigned on those charges.

        4.       On March 7, 2021, Mr. Smocks prepared and signed a pro se motion

entitled “Motion for Dismissal of Criminal Complaint with Prejudice, Pursuant to

Rule 12(b)(3)(B)(v) F.R. Crim. P., and Violation of the Speedy Trial Act, 18 USC

§ 3161(b), and, 18 USC § 3162(a)(1)” (hereinafter “Pro Se Motion”). The Pro Se

Motion was a fifteen-page filing consisting of a motion, memorandum, proposed

order, and a one-page exhibit entitled “Exhibit A.”2 Upon information and belief,

the Pro Se Motion was received by this court on March 15, 2021. The present

motion incorporates by reference the arguments and exhibits made therein in the

Pro Se Motion. Defendant therefore insists that any response by the government to

the present pleading should address the legal arguments presented in the Pro Se


2 The Pro Se Motion is fourteen pages long and the exhibit is one page. The pages include a page 11 and a page
11(a).
                                                        2
        Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 3 of 12




Motion.

      5.     On March 18, 2021, undersigned counsel entered his appearance

under the Criminal Justice Act to represent Mr. Smocks.

      6.     Upon information and belief, Mr. Smocks finally arrived in the

District of Columbia on or about March 25, 2021. The court and defense counsel

were officially made aware of Mr. Smocks’ arrival via a Notice of Arrival

Memorandum from the United States Marshals Service dated March 26, 2021.

                                   ARGUMENT

      While the complaint in this matter was dated January 14, 2021, Mr. Smocks

was arrested on January 15, 2021. At no time is there any indication in the record

that Mr. Smocks has waived any time under the Speedy Trial Act. Nevertheless,

the government indicted this matter on March 9, 2021, or fifty-four (54) days after

his arrest on January 15, 2021. In the meantime, however, Mr. Smocks has yet to

be arraigned on the indictment, only having arrived at this jurisdiction on or about

March 25, 2021, or seventy (70) days after his arrest.

      The Speedy Trial Act is codified in the United States Code in 18 U.S.C. §

3161 et seq. See United States v. Hines, 694 F.3d 112 (D.C. Cir. 2012).

“The Speedy Trial Act provides that an indictment must be filed ‘within thirty days

from the date on which [an] individual was arrested.’” United States v. Bowman, 496

                                          3
        Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 4 of 12




F.3d 685 (D.C. Cir. 2007)(citing 18 U.S.C. § 3161(b)). That time limitation is

codified within 18 U.S.C. § 3161(b), which states, in its entirety, as follows:

      (b) Any information or indictment charging an individual with the
      commission of an offense shall be filed within thirty days from the
      date on which such individual was arrested or served with a summons
      in connection with such charges. If an individual has been charged
      with a felony in a district in which no grand jury has been in session
      during such thirty-day period, the period of time for filing of the
      indictment shall be extended an additional thirty days. 18 U.S.C. §
      3161(b).

      The same statute further permits time to be excluded for different reasons.

These exclusions are provided under 18 U.S.C. § 3161(h). While most of the

exclusions do not appear in the facts at bar (e.g., competency issues, interlocutory

appeals), Mr. Smocks submits that one of the exclusions of time involves delays

based upon transportation of the defendant and, therefore, is arguably applicable to

the present case. Time excluded for transportation of the defendant is covered

within 18 U.S.C. § 3161(h)(1)(F), which states:

      (h)The following periods of delay shall be excluded in computing the time
      within which an information or an indictment must be filed, or in computing
      the time within which the trial of any such offense commence:

             (1) Any period of delay resulting from other proceedings concerning
                 the defendant, including but not limited to— [….]

                    (F) delay resulting from transportation of any defendant from
                    another district, or to and from places of examination or
                    hospitalization, except that any time consumed in excess of ten
                    days from the date an order of removal or an order directing
                                          4
        Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 5 of 12




                    such transportation, and the defendant’s arrival at the
                    destination shall be presumed to be unreasonable;

Accordingly, under statute, time is permitted be excluded due to transportation of a

defendant from another district. However, only ten (10) of the days in getting Mr.

Smocks transported from Texas, where he was arrested, to the District of Columbia

are statutorily allowed to be excluded by such a delay under the clear terms of the

statute. Accordingly, removal of those excludable ten (10) days of the time period

between the arrest and his indictment makes the remaining time of forty-four (44)

days “unreasonable” and not excludable under any other section. Therefore, given

that the forty-four (44) days is fourteen (14) days, or a full two weeks, greater than

the statutorily permitted thirty (30) days, the government, without reason nor

explanation, has, as statutorily defined, “unreasonably” allowed the time limit to be

exceeded and thus violated the statute and Mr. Smocks’ rights under the Speedy

Trial Act. Accordingly, given these factors, this Honorable Court should find there

is a violation of the statute due to the delays caused solely by the government.

      As described supra, based upon the nonexcludable days beyond the thirty

(30) day limitation, it is clear there has been a violation under 18 U.S.C. § 3161.

Accordingly, the applicable sanction that is available to the court is provided in 18

U.S.C. § 3162. Specifically, 18 U.S.C. § 3162(a)(1) covers the delay applicable in


                                          5
        Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 6 of 12




this particular case and circumstances, the time delay between the complaint and

the indictment. That section states:

      If, in the case of any individual against whom a complaint is filed
      charging such individual with an offense, no indictment or
      information is filed within the time limit required by section 3161(b)
      as extended by section 3161(h) of this chapter, such charge against
      that individual contained in such complaint shall be dismissed or
      otherwise dropped[.] 18 U.S.C. § 3162(a)(1)(emphasis added)

      Since the sanction mandated under the statute is one of dismissal, the court

should do so in compliance with the statute. Mr. Smocks submits that the only

issue before the court is whether this dismissal of this case should be one with

prejudice or without prejudice. That determination is one guided in the remaining

language under 18 U.S.C. § 3162(a)(1), which states:

      In determining whether to dismiss the case with or without prejudice,
      the court shall consider, among others, each of the following factors:
      the seriousness of the offense; the facts and circumstances of the case
      which led to the dismissal; and the impact of a reprosecution on the
      administration of this chapter and on the administration of justice. Id.

See, e.g., United States v. Bowman, 496 F.3d 685 (D.C. Cir. 2007).

      Accordingly, the court needs to make an analysis of whether this case

should be dismissed with prejudice or without prejudice. The Supreme Court

has indicated that it "is plain from this language [of the statute that] courts

are not free simply to exercise their equitable powers in fashioning an

appropriate remedy, but in order to proceed under the Act, must consider at
                                           6
        Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 7 of 12




least the three specified factors." United States v. Taylor, 487 U.S. 326, 333

(1988). When the court considers the factors listed, Defendant Smocks

submits that all three factors weigh clearly to dismissal with prejudice. A

dismissal with prejudice in such a case would bar prosecution on the same

charge. See United States v. Bittle, 699 F.2d 1201, 1206 (D.C. Cir. 1983).

Each factor is discussed individually below.

      1)     The seriousness of the offense: Mr. Smocks is one of the cases that

arose in relation to the attack on the U.S. Capitol earlier this year. This involved

allegedly hundreds of individuals who forced their way into the U.S. Capitol while

a joint session of congress was convening to certify the Electoral College vote.

There is no doubt that there were many actors who caused fear, damaged property,

and even caused injuries and loss of lives. The Four Hour Insurrection: How a

Trump Mob Halted Democracy

https://www.washingtonpost.com/graphics/2021/politics/trump-insurrection-

capitol/ (January 7, 2021). This date and the events that occurred within the U.S.

Capitol will not be forgotten for years to come.

      The charges Mr. Smock is facing, however, do not involve any of those

specific actions. In fact, there is no allegation that Mr. Smocks was even in or

around the U.S. Capitol on that day. Instead, Mr. Smocks is accused in his two-

                                           7
        Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 8 of 12




count indictment of making general written threats via social media. These

statements, apparently made after the events described above, are threats not

encouraging the actions that prompted the actions of January 6th, but instead are

statements allegedly making threats for future actions, including, as indicated in

Count One, threats to return prior to Inauguration Day, specifically, on January

19th, 2021. Despite the passing of those dates referred to in the alleged threats, no

violence ever occurred. The government in the indictment does not allege that

there was any damage, injury, actions, preparation and/or perpetration, legal or

illegal, that occurred due to Mr. Smocks’ statements. Nor is there any indication

that any other person took any specific action or was incited by Mr. Smocks’

statements. Indeed, to defendant’s knowledge, no violent incident happened on

January 19th, 2021, or any day after January 6th that is in any way connected to the

statements allegedly made by Mr. Smocks. While a threat is undoubtedly an illegal

act, the fact that nothing had occurred makes the effect of Mr. Smocks’ alleged

speech was de minimis. Therefore, given the absence of any act instigated due to

these threats, Mr. Smocks’ comments are the equivalent to the metaphorical tree

falling in the woods not making a sound. Given the lack of any consequence of Mr.

Smocks’ speech, this factor weighs in favor of dismissal with prejudice.




                                           8
         Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 9 of 12




       2)     The facts and circumstances of the case that led to dismissal – This

factor also weighs heavily in favor of Mr. Smocks. From the date of arrest of

January 15, 2021, Mr. Smocks has remained incarcerated without being indicted

entirely through no fault of his own. Indeed, it is exclusively the government and

the executive branch, through the U.S. Attorney’s Office and/or the U.S. Marshals,

that has caused the violation of the Speedy Trial Act that is the basis for this

dismissal. To the contrary, Mr. Smocks even went to the effort of contacting the

court directly by filing a pleading in order to get the government to do what it was

required to do under the law in a timely manner – but to no avail. The government

has not provided any justification to explain the close to two month delay from his

arrest to his indictment, as well as the two-and-a-half-month delay of getting Mr.

Smocks to the District of Columbia. Accordingly, this factor also weighs in favor

of dismissal with prejudice.

       Furthermore, the court should also consider that we are discussing the

violation being the failure of the government to indict Mr. Smocks’ case. The

indictment process, as this court well knows, is a procedure that lies entirely in the

hands of the government. Unlike a trial, which requires a defendant’s presence,

obtaining an indictment is a proceeding that occurs entirely without the need of a

defendant. The presentation of the evidence to the grand jury did not require Mr.

                                           9
        Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 10 of 12




Smocks to be within the District of Columbia; only the arraignment on that

indictment requires Mr. Smocks’ presence, which these days may be accomplished

either virtually or in person. Accordingly, the indictment could have been issued

easily within the time periods mandated under the law, and the government was not

hampered in any way of doing so due to Mr. Smocks’ absence. Instead, the

government chose to proceed in a delayed fashion – all the while turning a blind eye

to Mr. Smocks’ constitutional rights. This is further reason why dismissal with

prejudice is appropriate in this case.

       3)     The impact of a reprosecution on the administration of this

chapter and on the administration of justice – This factor also favors Mr.

Smocks and a dismissal with prejudice. If this matter is dismissed, Mr. Smocks

will almost certainly return to his home in Texas. Should the government decide to

reprosecute this matter again, because the matter was dismissed without prejudice,

we will undoubtedly begin this entire cycle of having to bring Mr. Smocks to this

jurisdiction once again. Mr. Smocks will be rearrested, and he will need to be

transported again to the District of Columbia. Mr. Smocks will once again be at the

mercy of the U.S. Marshals and/or the U.S. Attorney’s Office in getting him back

to Washington, D.C. We have no reason to think that a replay of the exact scenario

will not reoccur. The court and the defense will once again be essentially helpless

                                         10
       Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 11 of 12




in once again preventing the same delays. Accordingly, this matter should be

dismissed with prejudice.

      The government has callously ignored Mr. Smocks’ speedy trial rights in

failing to take the actions in the time statutorily required. Accordingly, given the

factors that the court needs to consider under 18 U.S.C. 3162(a)(1), for the reasons

stated above, this court should dismiss the case with prejudice. Respectfully,

having the court dismiss the case without prejudice will simply allow the

government to redo this process, thus further trampling the speedy trial rights of

Mr. Smocks, and not teaching the government a lesson due to failing to take Mr.

Smocks’ constitutional rights seriously. Given the fact that such actions are

occurring upon a proper motion by the defendant, a dismissal without prejudice

will essentially penalize the defendant for asserting his own constitutional rights –

a Pyrrhic victory that will, ironically, make Mr. Smocks be the only one to suffer

true consequences.




                                          11
       Case 1:21-cr-00198-TSC Document 19 Filed 04/04/21 Page 12 of 12




      WHEREFORE, for the reasons and arguments made above, Defendant Troy

Anthony Smocks prays that the court dismiss the matter with prejudice.



                                       Respectfully submitted,

                                       TROY ANTHONY SMOCKS
                                       By Counsel


                                          /s/ John L. Machado
                                       John L. Machado, Esq.
                                       Bar No. 449961
                                       Counsel for Troy Anthony Smocks
                                       503 D Street, N.W., Suite 310
                                       Washington, DC 20001
                                       Telephone: (703) 989-0840
                                       E-mail: johnlmachado@gmail.com

                               Certificate of Service

   I hereby certify that a true copy of the foregoing was electronically filed with
       the Clerk of the Court using the CM/ECF system this 4th day of April,
  2021, which will send a notification of such filing (NEF) to the following to all
                                   counsel of record.


         /s/John L. Machado
      John L. Machado, Esq.
      Bar Number 449961
      Attorney for Troy Anthony Smocks
      Law Office of John Machado
      503 D Street NW, Suite 310
      Washington, D.C. 20001
      Telephone (703)989-0840
      Email: johnlmachado@gmail.com
                                         12
